DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	Examiner was unable to contact Mao Wang, the attorney of record, on 5/24/2022 to try expediating this application by moving one or many of the objected claims into the independent claim to have this application in condition for allowance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pat Pub# 2017/0032168).
Regarding claims 1 and 15, Kim teaches a smart watch (Figs. 1-5, smart watch), comprising a dial 143 (Fig. 1, stem dial); a watchband 13 (Figs. 1-5) connected to the dial (Figs. 1-5, watchband connected to display unit and dial etc.); a blood vessel information collecting apparatus 123 (Figs. 3-4) disposed in the watchband, configured to collect blood vessel information in the inner side of a wrist of a user (Section 0145, apparatus collects blood vessel information and as shown in figures is located in the inner side of a user’s wrist); and a processing apparatus 1255 (Fig. 6 and Section 0108) connected to the blood vessel information collecting apparatus, the processing apparatus being configured to receive and process the blood vessel information to obtain pulse information of the user (Section 0145, collecting the information to obtain pulse rate of the user etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pat Pub# 2017/0032168) in view of Kidane et al. (US Pat Pub# 2013/0266420).
Regarding claim 17, Kim teaches the limitations in claim 15.  However, Kim fails to specially teach an optical transmitter and receiver.
Kidane teaches an optical transmitter, an optical receiver; the method further comprises generating, by the optical transmitter, an infrared light and sending the infrared light to a transmitting optical fiber (Section 0029, sending an infrared light); receiving, by the optical receiver, a reflected light, converting the reflected light into an electrical signal, and transmitting the electrical signal (Section 0029, receiving the reflected light and converting to an electrical signal etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an optical transmitter and receiver as taught by Kidane into Kim’s method in order to improve measuring accuracy and results. 
Allowable Subject Matter
Claims 2-14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/24/2022